Citation Nr: 0336035	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1997, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for tinnitus, 
evaluated as 10 percent disabling, effective January 30, 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not complete a timely appeal of a March 
1993 denial of service connection for tinnitus and it became 
final.

3.  The veteran's claim for an increased evaluation for 
service-connected hearing loss, deemed an application to 
reopen his claim for service connection for tinnitus, was 
received January 30, 1997.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
tinnitus, prior to January 30, 1997, is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  
The caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the August 
2000 rating decision, the March 2002 statement of the case 
(SOC) and the October 2002 supplemental statement of the case 
(SSOC) adequately informed him of the information and 
evidence needed to substantiate his claim.  The Board finds 
that the March 2002 SOC informed him of the VCAA and its 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  Thus, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records.  The veteran's representative argues in a 
November 2003 written presentation that VA should obtain all 
VA medical records in order to determine whether they 
establish an effective date up to one year prior to the 
formal claim received January 30, 1997.  However, the veteran 
has not indicated that there are any additional post-service 
medical records available to substantiate his claim.  He has 
not contended that he received any VA treatment for tinnitus, 
or made any complaints of tinnitus to VA medical care 
providers, during the one-year period prior to January 30, 
1997.  Thus, the Board finds that it may adjudicate the claim 
on the current record.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the Board finds that appellate review of 
this case is appropriate, despite the Federal Circuit's 
decision in PVA.  The March 2002 SOC informed the veteran of 
a 30-day period in which to submit new evidence.  However, 
the veteran has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available during several years since he filed his earlier 
effective date claim, including a July 2002 personal hearing 
at the RO.  The April 2002 VA Form 9 and written 
presentations dated in February 2003 and November 2003 fail 
to identify any sources of additional outstanding evidence, 
or indicate that the veteran was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
veteran desires the Board to proceed with its appellate 
review.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  The law, not the evidence, determines the outcome of 
this case, and as a matter of law, the claim for an earlier 
effective date for service connection for tinnitus must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  
Valiao v. Principi, 17 Vet. App. 229 (2003).   

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, supra, 
426, 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

In correspondence and during a July 2002 personal hearing at 
the RO, the veteran has maintained that he is entitled to an 
effective date prior to January 30, 1997 for the grant of 
service connection for tinnitus.  He asserts that he made an 
earlier claim for service connection for tinnitus in 1992 
that was denied in March 1993 on procedural errors.  He 
further contends that if he had had a better knowledge of how 
to file a claim at that time he could have pursued it on 
appeal.  He states that he does not remember having received 
notice of the March 1993 denial of service connection for 
tinnitus.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  If new 
and material evidence (other than service department records) 
is received within the one-year appeal period, it will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  The effective date for a claim that has 
been granted after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A March 1993 rating decision denied service connection for 
tinnitus.  The veteran was notified of the decision that same 
month and did not submit a notice of disagreement, and the 
decision became final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002); 38 C.F.R. §§ 3.103, 20.1103 (2003).  The notice letter 
to the veteran was not returned by the United States Postal 
Service as undeliverable, and thus the veteran is presumed to 
have received this notification.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The veteran submitted a claim for an increased evaluation for 
his service-connected hearing loss on January 30, 1997.  The 
August 2000 rating decision on appeal granted service 
connection for tinnitus, effective January 30, 1997.  The 
rating decision explained the effective date by noting that 
January 30, 1997, was the date of receipt of the claim for an 
increased evaluation for service-connected hearing loss and 
that that claim was construed as including an application to 
reopen a claim for service connection for tinnitus.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
January 30, 1997, is not warranted.  The provisions of 38 
C.F.R. § 3.400(q)(1)(ii) specifically provide that the 
effective date of an award of compensation, based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  There is no evidence or statement dated 
between the March 1993 rating decision denying service 
connection for tinnitus and the veteran's January 1997 claim 
for an increased evaluation for service-connected hearing 
loss that can be construed as either an earlier application 
to reopen or an original formal or informal claim for service 
connection for tinnitus.  Thus the Board finds that an 
effective date prior to January 30, 1997 for the grant of 
service connection for tinnitus is not warranted.

In sum, an unappealed March 1993 RO decision denied the 
veteran's claim for service connection for tinnitus.  The 
veteran's claim for an increased evaluation for service-
connected hearing loss was received on January 30, 1997 and, 
thereafter, the RO granted service connection for tinnitus, 
effective from January 30, 1997, or the date of receipt of 
the application to reopen the claim for service connection 
for tinnitus.  It is also pertinent to note that a February 
1999 RO decision found no clear and unmistakable error (CUE) 
on the March 1993 RO decision denying service connection for 
tinnitus, and the veteran has not cited any error in fact or 
law to raise a CUE claim in any prior relevant final 
decision.  There is no evidence of record dated between the 
final March 1993 RO decision and the date of receipt of the 
veteran's claim in January 1997 that can be construed as an 
earlier formal or informal claim.  38 C.F.R. § 3.155.  
Accordingly, an effective date for the grant of service 
connection for tinnitus, prior to January 30, 1997, is not 
warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  See also Brannon v. West, 
12 Vet. App. 32 (1998).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO granted the earliest effective date for a 
grant of service connection for tinnitus that the law allows.

The Court of Appeals for Veterans Claims (Court) has held 
that "[w]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  There is no interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than January 30, 1997.  Since the law 
is dispositive, the claim for an earlier effective date for 
the grant of service connection for tinnitus must be denied.  
Sabonis, supra.




ORDER

Entitlement to an effective date prior to January 30, 1997, 
for a grant of service connection for tinnitus is denied



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



